DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Regarding claim 1, lime 9-12, the recitation “responsive to that --- the plurality of AMD PDUs” is vague and indefinite since the condition of “a SN of a first AMD PDU of the at least one AMD PDU is equal to a first value” is always fulfilled since any value of SNs that are transmitted can be understood as “the first value”. Therefore, it is suggested to the applicant to limit the range of “a first value” so that the mentioned condition makes sense. Same rejection is applied to independent claims 10, 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-14,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Jiang (EP1973261).
        Regarding claims 1,10,19, S. Jiang disclose a method for retransmission processing comprising transmitting, by a transmission side, a detection indication to a receiving side (fig. 7 - Step 703), the detection indication being used to indicate the receiving side to feed back a receiving state of a plurality of Acknowledged Mode Data, AMD, Protocol Data Units, PDU (fig. 7 - elements 100-705), sent by the transmission side (fig. 7 - element 71);
        receiving, by the transmission side, a state report (fig. 7 - step 706) sent by the receiving side (fig. 7 - element 72), the state report being used to indicate a receiving state of at least one AMD PDU of the plurality of AMD PDUs ([0027] - the first sentence); and
        responsive to that a Sequence Number, SN, of a first amd pdu (fig. 7 - any of PDUs 0-5 or any of the PDUs 0-3) of the at least one AMD PDU is equal to a first value (as "a first value" we can select any of 0-3), stopping, by the transmission side, 
          Regarding claims 2, 11, 20, S. Jiang discloses wherein a packet header of a second AMD PDU of the plurality of AMD PDUs comprises the detection indication (PDUs 0-5 sent, PDU3 carrying "detection indication", PDU5 is "a first value", and PDU3 is "a second value").  
         Regarding claims 3, 12, S. Jiang discloses wherein the first value is equal to the maximum SN, or the first value is equal to an SN of the second AMD PDU (PDUs 0-5 sent, PDU3 carrying "detection indication", PDU5 is "a first value", and PDU3 is "a second value").  
       Regarding claims 4,13, S. Jiang discloses after the transmission side delivers the second AMD PDU from a Radio Link Control (RLC) layer to a Media Access Control (MAC) layer, starting or restarting, by the transmission side, a detection retransmission timer (fig. 7 - elements 75 and 75a are "started" and "restarted" timer, stopping once when ACK/NACK - element 706 is received) . 
      Regarding claims 5, 14, S. Jiang discloses wherein stopping, by the transmission side, transmitting the detection indication for the plurality of AMD PDUs to the receiving side comprises: stopping and resetting, by the transmission side, the detection retransmission timer (fig. 7 - elements 75 and 75a are "started" and "restarted" timer, stopping once when ACK/NACK - element 706 is received).
          Regarding claims 9, 18, S. Jiang discloses wherein the transmission side is a terminal device or a network device ([para. 0003] relates to a UMTS technology, therefore implicitly disclosing terminal or network device).

Allowable Subject Matter
Claims 6-8,15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416